Title: To James Madison from Charles Haumont, 29 January 1810 (Abstract)
From: Haumont, Charles
To: Madison, James


29 January 1810, Sapelo Island. Fears that the book manuscript [mentioned in his 25 Apr. 1809 letter to JM] that he sent from Savannah on 5 July has miscarried. The president has not acknowledged it; hence his anxiety. His hope was that JM would recommend the work, for since illness and old age now plague him, he needs the benefits derived from a presidential endorsement. Refers to his services on behalf of American independence.
